Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 9, 12, 14 and 19 are objected to because of the following informalities:  
In claims 4 and 14, the limitations “a regular hexagonal” and “regular triangle” creates unnecessary misperception as to whether there is a difference between “a regular hexagonal” and “a hexagonal”;
In claim 9 and 19, the limitation “another reverse osmosis membrane unit” in line 2 should be changed to “another one of the reverse osmosis membrane units” to avoid any ambiguity with regard to which RO unit(s) is/are being referred to by the limitation;
Claim 12 failed to identify which claim it depends from, however, examiner has interpreted claim 12 to be dependent of claim 11 since claim 12 follows the independent claim 11.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the limitation “a plurality of first vessels” and “a plurality of second vessels” renders the claim indefinite because it is unclear whether the plurality of first and second vessels are part of the “a plurality of vessels” of line 3 or are different vessels.
Claim 11 recites the limitation "the introduced water" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2014-0056812 (hereinafter referred as “Kyu”, refer attached English language machine translation for claim mapping), in view of US 2016/0207005 (hereinafter referred as “Berrada”).
It should be noted that claim 1 is directed to an apparatus. Material worked upon by the apparatus does not limit apparatus claims. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Regarding claim 1, Kyu teaches (refer fig. 6) a reverse osmosis apparatus for a seawater desalination system, the reverse osmosis apparatus comprising: 
a barrel (600) in which a plurality of reverse osmosis membrane units (630) are arranged; 
a feed tank (cavity receiving seawater from inlet 620) provided in an intermediate portion of the barrel and connected to a seawater inlet (620); 
a first water tank (cavity in connection with outlet 650 on either side of the barrel 600, in this instance right side cavity) provided inside a first end portion of the barrel and connected to a plurality of first vessels (vessels located right side of inlet 620) connected to a first side of the feed tank; and 
a second water (cavity in connection with outlet 650 on either side of the barrel 600, in this instance left side cavity) tank provided inside a second end portion of the barrel and connected to a plurality of second vessels (vessels located left side of inlet 620) connected to a second side of the feed tank.
Kyu does not disclose a plurality of vessels receiving RO units are provided in the barrel.
Berrada teaches a reverse osmosis apparatus comprising a barrel (1) in which a plurality of vessels (2) receiving a plurality of reverse osmosis modules (3) (abstract, fig. 1), [0075]). Berrada discloses that the arrangement allows replacing the cartridges and facilitate their reliable maintenance, and provides an installation that limits piping connections resulting in avoiding issues of leaks and corrosion [0007]-[0013]. Fig. 3Da indicates a plurality of treated water tubes connecting to a common outlet (19).
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Kyu to include a plurality of vessels in the barrel to receive a plurality of RO units to provide an arrangement that allows replacing the cartridges and facilitate their reliable maintenance, and provides an installation that limits piping connections resulting in avoiding issues of leaks and corrosion as taught by Berrada.
Regarding claim 2, Kyu teaches limitations of claim 1 as set forth above. Kyu further discloses a first treated water tube (640 on right side) connected to the first ends of the first vessels and connected to an outside of the barrel by passing though the first water tank; second treated water tube (640 on left side) connected to the second vessels and connected to the outside of the barrel by passing though the second water tank. Berrada in Fig. 3Da indicates a plurality of treated water tubes connecting to a common outlet (19).
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Kyu to include a plurality of vessels in series and parallel arrangement having a plurality of permeate collecting pipes connected to an outlet outside of barrel as disclosed by Kyu to provide an arrangement that allow replacement of cartridges and facilitate their reliable maintenance as taught by Berrada.
Regarding claim 3, Berrada teaches providing cassette type arrangement of vessels in parallel and spaced apparat from each other (refer fig. 1).
Regarding claim 4, Berrada teaches a plurality of vessels arranged in a square or rectangular cross-section (refer fig. 1). Selecting number of modules would have been an obvious matter of design choice to one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, Berrada teaches that the membrane modules are configured in a tube sheet type in which a sheet shaped reverse osmosis membrane unit is wrapped around a tube having a plurality of through holes [0113]-[0114].
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kyu, in view of Berrada as applied to claim 1 above, and further in view of US 2006/0180540 (hereinafter referred as “Colby”).
Regarding claim 6, modified Kyu teaches limitations of claim 1 as set forth above. Kyu does not disclose whether each of the RO membrane units comprises a cylindrical casing portion having a reverse osmosis membrane therein; and a head portion coupled to one end of the casing portion and having an outlet hole in a center portion and inlet holes around the center portion.
Colby teaches a filtration apparatus comprising a plurality of spiral wound filter elements having an outer casing (44), a head portion (10a/10b) coupled to one end of the casing portion and having an outlet hole (14) in a center portion and inlet holes (divided by spokes 20) around the center portion (refer fig. 1, fig. 3, fig. 6).
It would have been obvious to one of ordinary skill in the art to provide an outer casing and head portion as claimed in the RO units of modified Kyu because such arrangement is well known in the art as established by Colby.
Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kyu, in view of Berrada and Colby as applied to claim 6 above, and further in view of US 2019/0247795 (hereinafter referred as “Yoshimura”).
Regarding claim 7, modified Kyu teaches limitations of claim 6 as set forth above. Colby teaches that the head portion (10a/10b) comprises a cylindrical main body in which the outlet hole and the inlet holes are provided (refer fig. 1). Colby also teaches providing an adapter (18) in head portion 10b which passes through the opening 14 and connects with permeate tube 16. Colby does no disclose that the adapter 18 is divided into a first connection tube and a second connection tube, however, merely duplicating the adapter to be on both sides of the head portion would have been an obvious matter of design choice to one of ordinary skill in the art to provide desired manner of connections between head portion and permeate tube.
Colby does not disclose that the head portion comprises a reduced diameter portion connected from a rim of the main body to the second connection tube while being reduced in diameter thereof.
Yoshimura teaches a RO element comprising a head portion (130/132) having a reduced diameter portion (164). Yoshimura discloses that the reduced diameter portion (164) can be a simple step, a straight taper or combination of step, taper and/or curved surface [0059].
It would have been an obvious matter of design choice to one of ordinary skill in the art to provide the head portion of modified Kyu to have a reduced diameter portion connected from a rim of the main body to the second connection tube while being reduced in diameter thereof since Yoshimura suggest that such shape is known in the art.
Regarding claim 8, Colby suggest providing seal 25 to provide fluid tight connection between head portions. Yoshimura also discloses providing seal (156) to provide fluid tight connection between end cap 144 and permeate tube 122, and seals (194, 196) to seal collar 184 to the end cap 144 to prevent fluid leakage. 
Claim(s) 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kyu, in view of Berrada and Colby as applied to claim 6 above, and further in view of US 4517085 (hereinafter referred as “Driscoll”).
Regarding claims 9 and 10, modified Kyu teaches limitations of claim 6 as set forth above. Colby further teaches providing an adapter (18) which passes through the opening 14 and connects with permeate tube 16. Colby also teaches that the adapter comprises four grooves 56a-d, each groove receiving an O-ring seal [0028] and permeate tubes of adjoining filtration elements are joined by placing the permeate tube coupling approximately half way over the first permeate tube so that two O-rings seal the permeate tube coupling to the permeate tube, and placing the permeate tube of a second filtration element in the remaining half of the permeate tube coupling, thus joining the two permeate tubes in fluid-tight communication. Colby does not disclose that the adapter comprises a connection tube connecting the first insertion tube and the second insertion tube to each other and configured as an integral body having an outer diameter larger than outer diameters of the first and second insertion tubes.
Driscoll teaches a filtration device comprising a plurality of filter elements connected to each other by an adapter (22), the adapter comprises a first insertion tube (88 on one side) inserted into an outlet hole of the one reverse osmosis membrane unit; a second insertion tube (88 on the other side) inserted into the outlet hole of the another reverse osmosis membrane unit; a connection tube (80) connecting the first insertion tube and the second insertion tube to each other and configured as an integral body having an outer diameter larger than outer diameters of the first and second insertion tubes 
It would have been obvious to one of ordinary skill in the art to provide an adapter comprising a connection tube connecting the first insertion tube and the second insertion tube to each other and configured as an integral body having an outer diameter larger than outer diameters of the first and second insertion tubes in the apparatus of modified Kyu to provide a gripping means for insertion and removal of the adapter into the filtration units as taught by Driscoll (C4/L26-42).
Claim(s) 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0209834 (hereinafter referred as “Cohen”), in view of Kyu and Berrada.
It should be noted that claim 11 is directed to an apparatus. Material worked upon by the apparatus does not limit apparatus claims. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).
Regarding claim 11, Cohen teaches a water filtration apparatus comprising a pretreatment apparatus (108) to filter impurities from incoming water to be treated, a cartridge filter (UF modules 122) filter the water prefiltered by the pretreatment apparatus (108), and RO apparatus (140) filtering the water filtered by the cartridge filter from a high pressure pump (132) to generate fresh water (141).
Cohen does not disclose that the RO apparatus comprises a barrel in which a plurality of vessels receiving reverse osmosis membrane units are arranged; a feed tank provided in an intermediate portion of the barrel and connected to a seawater inlet; a first water tank provided inside a first end portion of the barrel and connected to a plurality of first vessels connected to a first side of the feed tank; and a second water tank provided inside a second end portion of the barrel and connected to a plurality of second vessels connected to a second side of the feed tank.
Kyu teaches (refer fig. 6) a reverse osmosis apparatus for a seawater desalination system, the reverse osmosis apparatus comprising: 
a barrel (600) in which a plurality of reverse osmosis membrane units (630) are arranged; 
a feed tank (cavity receiving seawater from inlet 620) provided in an intermediate portion of the barrel and connected to a seawater inlet (620); 
a first water tank (cavity in connection with outlet 650 on either side of the barrel 600, in this instance right side cavity) provided inside a first end portion of the barrel and connected to a plurality of first vessels (vessels located right side of inlet 620) connected to a first side of the feed tank; and 
a second water (cavity in connection with outlet 650 on either side of the barrel 600, in this instance left side cavity) tank provided inside a second end portion of the barrel and connected to a plurality of second vessels (vessels located left side of inlet 620) connected to a second side of the feed tank.
Kyu discloses that by providing water to be treated in two opposite direction by supplying the water to be treated in an intermediate section of the barrel and supplying it to a plurality of RO modules in opposite direction, the apparatus minimized pressure loss and improves water quality of the production water [0005]-[0006]. Therefore, it would have been obvious to one of ordinary skill in the art to provide the RO apparatus comprising a barrel in which a plurality of vessels receiving reverse osmosis membrane units are arranged; a feed tank provided in an intermediate portion of the barrel and connected to a seawater inlet; a first water tank provided inside a first end portion of the barrel and connected to a plurality of first vessels connected to a first side of the feed tank; and a second water tank provided inside a second end portion of the barrel and connected to a plurality of second vessels connected to a second side of the feed tank in the apparatus of Cohen to minimize pressure loss and improve water quality of the production water as taught by Kyu.
Modified Cohen does not disclose a plurality of vessels receiving RO units are provided in the barrel.
Berrada teaches a reverse osmosis apparatus comprising a barrel (1) in which a plurality of vessels (2) receiving a plurality of reverse osmosis modules (3) (abstract, fig. 1), [0075]). Berrada discloses that the arrangement allows replacing the cartridges and facilitate their reliable maintenance, and provides an installation that limits piping connections resulting in avoiding issues of leaks and corrosion [0007]-[0013]. Fig. 3Da indicates a plurality of treated water tubes connecting to a common outlet (19).
It would have been obvious to one of ordinary skill in the art to modify the apparatus of modified Cohen to include a plurality of vessels in the barrel to receive a plurality of RO units to provide an arrangement that allows replacing the cartridges and facilitate their reliable maintenance, and provides an installation that limits piping connections resulting in avoiding issues of leaks and corrosion as taught by Berrada.
Regarding claim 12, modified Cohen teaches limitations of claim 1 as set forth above. Kyu further discloses a first treated water tube (640 on right side) connected to the first ends of the first vessels and connected to an outside of the barrel by passing though the first water tank; second treated water tube (640 on left side) connected to the second vessels and connected to the outside of the barrel by passing though the second water tank. Berrada in Fig. 3Da indicates a plurality of treated water tubes connecting to a common outlet (19).
It would have been obvious to one of ordinary skill in the art to modify the apparatus of modified Cohen to include a plurality of vessels in series and parallel arrangement having a plurality of permeate collecting pipes connected to an outlet outside of barrel as disclosed by Kyu to provide an arrangement that allow replacement of cartridges and facilitate their reliable maintenance as taught by Berrada.
Regarding claim 13, Berrada further teaches providing cassette type arrangement of vessels in parallel and spaced apparat from each other (refer fig. 1).
Regarding claim 14, Berrada further teaches a plurality of vessels arranged in a square or rectangular cross-section (refer fig. 1). Selecting number of modules would have been an obvious matter of design choice to one of ordinary skill in the art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 15, Berrada further teaches that the membrane modules are configured in a tube sheet type in which a sheet shaped reverse osmosis membrane unit is wrapped around a tube having a plurality of through holes [0113]-[0114].
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Kyu and Berrada as applied to claim 11 above, and further in view of Colby.
Regarding claim 6, modified Cohen teaches limitations of claim 11 as set forth above. Kyu does not disclose whether each of the RO membrane units comprises a cylindrical casing portion having a reverse osmosis membrane therein; and a head portion coupled to one end of the casing portion and having an outlet hole in a center portion and inlet holes around the center portion.
Colby teaches a filtration apparatus comprising a plurality of spiral wound filter elements having an outer casing (44), a head portion (10a/10b) coupled to one end of the casing portion and having an outlet hole (14) in a center portion and inlet holes (divided by spokes 20) around the center portion (refer fig. 1, fig. 3, fig. 6).
It would have been obvious to one of ordinary skill in the art to provide an outer casing and head portion as claimed in the RO units of modified Cohen because such arrangement is well known in the art as established by Colby.
Claim(s) 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Kyu, Berrada and Colby as applied to claim 16 above, and further in view of  Yoshimura.
Regarding claim 17, modified Cohen teaches limitations of claim 16 as set forth above. Colby teaches that the head portion (10a/10b) comprises a cylindrical main body in which the outlet hole and the inlet holes are provided (refer fig. 1). Colby also teaches providing an adapter (18) in head portion 10b which passes through the opening 14 and connects with permeate tube 16. Colby does no disclose that the adapter 18 is divided into a first connection tube and a second connection tube, however, merely duplicating the adapter to be on both sides of the head portion would have been an obvious matter of design choice to one of ordinary skill in the art to provide desired manner of connections between head portion and permeate tube. Colby does not disclose that the head portion comprises a reduced diameter portion connected from a rim of the main body to the second connection tube while being reduced in diameter thereof.
Yoshimura teaches a RO element comprising a head portion (130/132) having a reduced diameter portion (164). Yoshimura discloses that the reduced diameter portion (164) can be a simple step, a straight taper or combination of step, taper and/or curved surface [0059].
It would have been an obvious matter of design choice to one of ordinary skill in the art to provide the head portion of modified Cohen to have a reduced diameter portion connected from a rim of the main body to the second connection tube while being reduced in diameter thereof since Yoshimura suggest that such shape is known in the art.
Regarding claim 18, Colby suggest providing seal 25 to provide fluid tight connection between head portions. Yoshimura also discloses providing seal (156) to provide fluid tight connection between end cap 144 and permeate tube 122, and seals (194, 196) to seal collar 184 to the end cap 144 to prevent fluid leakage. 
Claim(s) 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen, in view of Kyu, Berrada and Colby as applied to claim 16 above, and further in view of Driscoll.
Regarding claims 19 and 20, modified Cohen teaches limitations of claim 16 as set forth above. Colby further teaches providing an adapter (18) which passes through the opening 14 and connects with permeate tube 16. Colby also teaches that the adapter comprises four grooves 56a-d, each groove receiving an O-ring seal [0028] and permeate tubes of adjoining filtration elements are joined by placing the permeate tube coupling approximately half way over the first permeate tube so that two O-rings seal the permeate tube coupling to the permeate tube, and placing the permeate tube of a second filtration element in the remaining half of the permeate tube coupling, thus joining the two permeate tubes in fluid-tight communication. Colby does not disclose that the adapter comprises a connection tube connecting the first insertion tube and the second insertion tube to each other and configured as an integral body having an outer diameter larger than outer diameters of the first and second insertion tubes.
Driscoll teaches a filtration device comprising a plurality of filter elements connected to each other by an adapter (22), the adapter comprises a first insertion tube (88 on one side) inserted into an outlet hole of the one reverse osmosis membrane unit; a second insertion tube (88 on the other side) inserted into the outlet hole of the another reverse osmosis membrane unit; a connection tube (80) connecting the first insertion tube and the second insertion tube to each other and configured as an integral body having an outer diameter larger than outer diameters of the first and second insertion tubes 
It would have been obvious to one of ordinary skill in the art to provide an adapter comprising a connection tube connecting the first insertion tube and the second insertion tube to each other and configured as an integral body having an outer diameter larger than outer diameters of the first and second insertion tubes in the apparatus of modified Cohen to provide a gripping means for insertion and removal of the adapter into the filtration units as taught by Driscoll (C4/L26-42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777